WOODLEY, Judge.
Appellant was charged' by indictment with assault with intent to murder without malice on one Tomas .Hernandez. The jury found, him guilty of the .offense of aggravated assault, and assessed his pun■ishment at tvyo years in jail and a fine of $1,000.
The State’s evidence shows an, unjustified assault by shooting with a pistol. Three shots were fired, all of which struck Hernandez. The injuries resulting therefrom appear to be serious bodily injuries.
There are no bills of exception, and the proceedings appear to be regular.
The evidence is sufficient to sustain.the conviction, and the judgment is affirmed.
Opinion approved by the Court.